Title: From George Washington to Louis-Philippe de Rigaud, marquis de Vaudreuil, 12 November 1782
From: Washington, George
To: Vaudreuil, Louis-Philippe de Rigaud, marquis de


                  
                     Sir
                     12 Novr 1782 Newburg 
                  
                  I have been honor’d with your Letter of the 9th November inclosing one for the Chev. de la luzerne which was immediately forwarded by an Express.
                  We have not yet received any intelligence of the evacuation of Charlestown  Tho’ from some circumstances which have appeard in the New York paper of the 5th I think that event has taken place.
                  I regret exceedingly, that during your stay in this Country no opportunity has Offerd of personally assuring you of the Esteem and regard with which I have the honor to be.
                  
               